DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-14-21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Applicants amendments recites a method for cleaning parts in a vehicle assembly line … cleaning adhesive surfaces of vehicle components using a solid carbon dioxide in an automated fashion in the vehicle assembly line, and measuring a holding force of particles in the adhesive surface. However, applicants discussion in the specification relate to measuring the holding force by peel test for collecting experimental results to find the highest holding force achievable. These experiments are discussed as being performed to determine the best process parameters to use in the cleaning process but does not discuss the peel test as being a process that is performed in the assembly line, as required by claim 21. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-22, 25, 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over by Pitcher et al. GB 1397102 (GB’102) in view of Storey US2007/0207310 (US’310).

Regarding claim 21, GB’102 teaches the abrasive treatment of a surface of a metal substrate (page 1 col. 1 line 10-15). GB’102 further teaches cleaning vehicle bodies prior to painting or other coating processes in the process of producing of a cleaning adhesive surfaces of vehicle components) with solid carbon dioxide (page 1 col 1-2). In the example shown in the drawing, a succession of metal sheets 11 are conveyed on an overhead conveyor 12 through an enclosure 13. An array of outlet nozzles 14 is positioned in the enclosure so as to direct streams of abrasive onto the face of the sheet 11 to be treated. A valve controlled outlet passage 15 is provided at the top of the enclosure and a further outlet 16 is provided at the bottom of the enclosure. The outlet nozzles 14 art connected to a source of compressed air 17. An ice shredding unit 18 is connected to an entraining device 19 located in the air supply line between the source 17 and nozzles 14. It will be appreciated that after carrying out the abrasive action, the ice particles will melt and can be transformed into water vapour leaving no harmful residue which would otherwise inhibit a subsequent painting process. The sheets 11, after passing through the enclosure 13, may pass through a drying oven and be subjected to a temperature of 350°F. This will remove any water which is not transformed into water vapour in the enclosure 13. The invention includes a method of coating the surface of a metal substrate by treating the surface as aforesaid to prepare the surface followed by application of paint or like coating material (page 1-2). Since GB’102 teaches that the vehicle body parts are moved through several work stations, including the cleaning work station, the drying work station and the painting and/or coating workstation, and that a conveyer is used to move the part through the cleaning workstation as supposed to a manual worker, the cleaning is performed in a vehicle assembly line and in an automated fashion in the vehicle assembly line (cleaning parts in a vehicle assembly line, using a solid carbon dioxide in an automated fashion in the vehicle assembly line) (page 1-2). Therefore, GB’102 teaches a method for cleaning parts in a vehicle assembly line, the method comprising the acts of: providing the vehicle assembly line with several work stations; and cleaning adhesive surfaces of vehicle components using a solid carbon dioxide in an automated fashion in the vehicle assembly line.

GB’102 does not teach measuring a holding force of particles in the adhesive surface.

US’310 teaches the invention relates to ionic plasma deposition methods for preparing highly reflective coatings substrate surfaces and more particularly to highly adherent chrome coatings on metal and plastic surfaces (para. 3). US’310 further teaches standard test for measuring adhesion by a "tape test" where pressure sensitive tape on cuts made in a coating film are removed and observed to note whether or not the coating remained intact (para. 54). Therefore, US’310 teaches that it is common to test the adhesiveness of a coating by performing a tape test (measuring a holding force) that determines how well the paint adheres to the painted surface (particles of the adhesive surface). Since the purpose of the cleaning process of GB’102 is to improve paint adhesion, the quality of the process can be determined by a tape test discussed by US’310.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of GB’102 to include measuring a holding force of particles in the adhesive surface because US’310 teaches that it is common to test the adhesiveness of a coating by performing a tape test that determines 

Regarding claim 22, the modified method of GB’102 teaches the method of claim 21 of cleaning using solid carbon dioxide. GB’102 further teaches metal surfaces are subjected to bombardment with ice, or dry ice (solid carbon dioxide), particles in various fluid media at high pressure, thereby cleaning or scuffing the metal substrates as a preliminary to the application of a first or subsequent coat of paint. For such ice particles, the compressed air source 17 may conveniently deliver air at a pressure of 7 atmospheres. Such an arrangement is particularly suitable for a scuffing process (that is removing defects from a preliminary coating applied to the sheet 11). In cases where a surface of a metal substrate is coated with a paint that can be reflowed, the invention may be used to treat the coated surface as a preliminary to reflowing the paint (pages 1-2). Therefore, GB’102 teaches that a coated or painted vehicle component can be processed with the cleaning process to remove paint or coating defects before subsequent coatings of paint, which reads on wherein the act of cleaning the adhesive surfaces comprises cleaning adhesive surfaces of coated and/or painted vehicle components.

Regarding claim 25, the modified method of GB’102 teaches the method of claim 21 of cleaning using solid carbon dioxide. GB’102 further teaches that the metal surfaces are subjected to bombardment with ice, or dry ice (solid carbon dioxide), particles in various fluid media at high pressure, thereby cleaning or scuffing the metal wherein the adhesive surfaces of the vehicle components are cleaned with specifically adapted cleaning parameters.

Regarding claim 27, the modified method of GB’102 teaches the method of claim 25 of cleaning using solid carbon dioxide. GB’102 further teaches Surface treatment with abrasive is necessary for many purposes including, for example, cleaning or scuffing of surfaces prior to painting or other -coating processes. It is known in such processes to direct onto the surface to be treated solid abrasive particles carried in a pressurised fluid stream. However, some of the solid abrasive may remain on the surface or alternatively collect inside the article of which the surface forms a part. Considerable difficulties can then arise in removing the unwanted solid abrasive (page 1 col 1 line 10-30). Therefore, the pressure of the cleaning process taught by GB’102 is chosen to provide an effective cleaning process such that additionally cleaning is not require, wherein the additional cleaning includes processes that are more time consuming such as requiring removing the unwanted solid abrasive. Therefore, GB’102 further teaches wherein for the cleaning of the adhesive surfaces of the vehicle components, the cleaning parameters are adapted with regard to an achievable a processing time and/or economy.

Regarding claim 31, the modified method of GB’102 teaches the method of claim 25 of cleaning using solid carbon dioxide. GB’102 further teaches wherein for the cleaning of the adhesive surfaces of the vehicle components, at least one of the following cleaning parameters is specifically adapted: a pressure for accelerating solid carbon dioxide as discussed above with regard to claim 25.

Claims 23-24, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over GB’102 in view of US’310 as applied to claim 21 above, and further in view of Pahl et al. US 2011/0111236 (US’236).

Regarding claim 23 and 24, the modified method of GB’102 teaches the method of claim 21 of cleaning using solid carbon dioxide.

The modified method of GB’102 does not teach that the metal is an alloy, and specifically cleaning adhesive surfaces of vehicle components composed of a metal alloy and/or composed of a fiber composite material, with regard to claim 23 and cleaning adhesive surfaces of vehicle components composed of a metal alloy and/or composed of a fiber composite material, and the metal alloy is a steel or aluminum alloy, and/or the fiber composite material is a carbon-fiber-reinforced plastic, with regard to claim 24.

US’236 teaches a method for treating a bond area of a workpiece, and a method for adhesively bonding workpieces are disclosed (abstract). US’236 further teaches Aluminum materials are materials with diverse possible uses, and are obtaining an ever-increasing share of sectors such as vehicle production (para. 20). Aluminum materials aluminum alloy (para. 21). In the case of sandblasting and in the case of CO2 blasting, a blasting agent including solid-state particles may be directed at high speed onto the surface to be treated (para. 44)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of GB’102 to include cleaning adhesive surfaces of vehicle components composed of a metal alloy, with regard to claim 23 and cleaning adhesive surfaces of vehicle components composed of a metal alloy, and the metal alloy is a aluminum alloy, with regard to claim 24 because US’236 teaches aluminum alloys are common metals used to make vehicle parts and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Regarding claim 26, the modified method of GB’102 teaches the method of claim 24 of cleaning using solid carbon dioxide. GB’102 further teaches that the metal surfaces are subjected to bombardment with ice, or dry ice (solid carbon dioxide), particles in various fluid media at high pressure, thereby cleaning or scuffing the metal substrates as a preliminary to the application of a first or subsequent coat of paint (page 1 col 2 line 90-page 2 col 1 line 10), therefore the pressure for accelerating the particles is specifically adapted for the cleaning process, which reads on wherein the adhesive surfaces of the vehicle components are cleaned with specifically adapted cleaning parameters.

Regarding claim 28, the modified method of GB’102 teaches the method of claim 26 of cleaning using solid carbon dioxide. GB’102 further teaches Surface treatment with abrasive is necessary for many purposes including, for example, cleaning or scuffing of surfaces prior to painting or other -coating processes. It is known in such processes to direct onto the surface to be treated solid abrasive particles carried in a pressurised fluid stream. However, some of the solid abrasive may remain on the surface or alternatively collect inside the article of which the surface forms a part. Considerable difficulties can then arise in removing the unwanted solid abrasive (page 1 col 1 line 10-30). Therefore, the pressure of the cleaning process taught by GB’102 is chosen to provide an effective cleaning process such that additionally cleaning is not require, wherein the additional cleaning includes processes that are more time consuming such as requiring removing the unwanted solid abrasive. Therefore, GB’102 further teaches wherein for the cleaning of the adhesive surfaces of the vehicle components, the cleaning parameters are adapted with regard to an achievable a processing time and/or economy.

Claims 29-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over GB’102, US’310 and US’236 as applied to claim 25 and 28 above, and further in view of Herre et al. WO/2013/143707 (WO’707) (US application 2015/0158145 used for translation).

Regarding claims 29-30, the modified method of GB’102 teaches the method of claims 25 and 28 of cleaning using solid carbon dioxide.

The modified method of GB’102 does not teach wherein for specific adaptation of the cleaning parameters for the adhesive surfaces of the vehicle components, one cleaning parameter is varied while the other cleaning parameters remain unchanged, in order to respectively determine an optimum parameter value, and subsequently a combination of cleaning parameters is selected, with regard to claims 29-30.

WO’707 teaches a painting-installation cleaning system is provided for cleaning at least one component of a painting installation, in particular at least one component of a painting robot or of a handling robot, characterized by at least one dry-ice nozzle for producing a dry-ice jet which cleans the component (abstract). WO’707 further teaches the distance between the dry-ice nozzle and the component to be cleaned, i.e., between the nozzle mouth and the surface of the component which is to be cleaned, may be between 1 mm and 30 mm during jet exposure. In this case, the jet exposure angle of the nozzle relative to the component surface can be expediently selected according to requirements (para. 11). Therefore, WO’707 teaches that cleaning parameters should be adjusted depending on the requirements of the particular device being cleaned and cleaning amount required. Additionally it is well known to determine the requirements of a process by performing experiments, and experimental procedures commonly including controls (cleaning parameters remain unchanged) and an independent variable (one cleaning parameter is varied).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of GB’102 to include wherein for specific adaptation of the cleaning parameters for the adhesive surfaces of the vehicle components, one cleaning parameter is varied while the other cleaning parameters remain unchanged, in order to respectively determine an optimum parameter value, and subsequently a combination of cleaning parameters is selected, with regard to claims 29-30 because WO’707 teaches that cleaning parameters should be adjusted depending on the requirements of the particular device being cleaned and cleaning amount required and it is well known to determine the requirements of a process by performing experiments, and experimental procedures commonly including controls and an independent variable.  

Regarding claim 32, the modified method of GB’102 teaches the method of claim 30 of cleaning using solid carbon dioxide. GB’102 further teaches wherein for the cleaning of the adhesive surfaces of the vehicle components, at least one of the following cleaning parameters is specifically adapted: a pressure for accelerating solid carbon dioxide as discussed above with regard to claim 25.

Claims 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over GB’102 in view of US’310 as applied to claim 25 above, and further in view of Herre et al. WO/2013/143707 (WO’707) (US application 2015/0158145 used for translation), US’236 and Chaundhari et al. US 2008/0001416 (US’416).

Regarding claim 33-40, the modified method of GB’102 teaches the method of claim 10 of cleaning using solid carbon dioxide. GB’102 further teaches that the vehicle components are composed of painted metal as discussed above with regard to claims 21-22.

US’236 further teaches it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of GB’102 to include the vehicle components composed of a metal alloy, and the metal alloy is a aluminum alloy, with regard to claims 33, 34 and 37 because US’236 teaches aluminum alloys are common metals used to make vehicle parts and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A), as discussed above with regard to claim 24.

US’416 teaches a bumper assembly and more specifically, a bumper assembly formed of a plurality of energy absorbing layered media (para. 1). US’416 further teaches the bumper assembly includes layers formed of at least one composite material. The composite material may comprise thermoset or thermoplastic or thermoplastic elastomers materials. Other materials that maybe used in the composite material include other polymers, glass fibers, carbon fibers, aramid fibers, carbon nanotubes, metal powders, metals, intermetallics, organoclays, inorganic clays, ceramics, or any combination of the above. The fibers, as discussed, include short fibers which can be injection molded. Composite material types include, continuous fiber composites, chopped strand mat composites, woven fabric composites, three-dimensional fabric based composites and the like. "Composite materials" as used 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’310 to include the adhesive surfaces of the vehicle components composed of a fiber composite material, with regard to claim 39 because US’416 teaches that polymer and carbon fiber composite materials are useful in vehicle body parts as energy absorbing bumper assemblies that are lightweight and of a low volume, and which provide better resistance to deformation and higher collision impact energy absorption.


The modified method of GB’102 does not teach wherein for a holding-force-optimized cleaning of the adhesive surfaces of the vehicle components composed of a painted metal alloy, a spacing of a blasting nozzle from an adhesive surface for cleaning is freely selected; a blasting nozzle is moved relative to an adhesive surface for cleaning with a speed of approximately 45 mm/s to approximately 55 mm/s; a mass flow of solid carbon dioxide of approximately 30 kg/h to approximately 40 kg/h is set; a pressure for accelerating solid carbon dioxide of approximately 5 bar to approximately 7 bar is set; and an angle between a blasting nozzle and an adhesive surface for cleaning of approximately 62.5° to approximately 72.5° is set, with regard to claim 33, wherein the painted metal alloy is a steel or aluminum alloy, the speed for moving the blasting nozzle relative to the adhesive surface for cleaning is approximately 50 mm/s, the mass flow of the solid carbon dioxide is set at approximately 35 kg/h, the pressure for accelerating the solid carbon dioxide is set at approximately 6 bar, and/or the angle between the blasting nozzle and the adhesive surface for cleaning is set at approximately 67.5°, with regard to claim 34, wherein for a holding-force-optimized cleaning of the adhesive surfaces of the vehicle components composed of a fiber composite material, a spacing of a blasting nozzle from an adhesive surface for cleaning is set to approximately 60 mm to approximately 70 mm; a blasting nozzle is moved relative to an adhesive surface for cleaning with a speed of approximately 20 mm/s to approximately 30 mm/s; a mass flow of solid carbon dioxide of approximately 15 kg/h to approximately 25 kg/h is set; a pressure for accelerating solid carbon dioxide of approximately 3.5 bar to approximately 5.5 bar is set; and an angle between a blasting nozzle and an adhesive surface for cleaning of approximately 10° to approximately 20° is set, with regard to claim 35, wherein the spacing of the blasting nozzle from the adhesive surface for cleaning is set to approximately 65 mm, the speed for moving the blasting nozzle relative to the adhesive surface for cleaning is approximately 25 mm/s, the mass flow of the solid carbon dioxide is set at approximately 20 kg/h, the pressure for accelerating the solid carbon dioxide is set at approximately 4.5 bar, and/or the angle between the blasting nozzle and the adhesive surface for cleaning is set at approximately 15°, with regard to claim 36, wherein for a process-time-optimized and/or economically optimized cleaning of the adhesive surfaces of the vehicle components composed of a painted metal alloy, a spacing of a blasting nozzle from an adhesive surface for cleaning is freely selected; a blasting nozzle is moved relative to an adhesive surface for cleaning with a speed of approximately 70 m/s to approximately 80 mm/s; a mass flow of solid carbon dioxide of approximately 10 kg/h to approximately 20 kg/h is set; a pressure for accelerating solid carbon dioxide of approximately 5 bar to approximately 7 bar is set; and an angle between a blasting nozzle and an adhesive surface for cleaning of approximately 55° to approximately 65° is set, with regard to claim 37, wherein the speed for moving the blasting nozzle relative to the adhesive surface for cleaning is approximately 75 mm/s, the mass flow of the solid carbon dioxide is set at approximately 15 kg/h, the pressure for accelerating the solid carbon dioxide is set at approximately 6 bar, and/or the angle between the blasting nozzle and the adhesive surface for cleaning is set at approximately 60°, with regard to claim 38, wherein for a process-time-optimized and/or economically optimized cleaning of the adhesive surfaces of the vehicle components composed of a fiber composite material, a spacing of a blasting nozzle from an adhesive surface for cleaning is set to approximately 60 mm to approximately 70 mm; a blasting nozzle is moved relative to an adhesive surface for cleaning with a speed of approximately 30 mm/s to approximately 40 mm/s; a mass flow of solid carbon dioxide of approximately 10 kg/h to approximately 20 kg/h is set; a pressure for accelerating solid carbon dioxide of approximately 3.5 bar to approximately 5.5 bar is set; and an angle between a blasting nozzle and an adhesive surface for cleaning of approximately 80° to approximately 90° is set, with regard to claim 39 and wherein the spacing of the blasting nozzle from the adhesive surface for cleaning is set to approximately 65 mm, the speed for moving the blasting nozzle relative to the adhesive surface for cleaning is approximately 35 mm/s, the mass flow of the solid carbon dioxide is set at approximately 15 kg/h, the pressure for accelerating the solid carbon dioxide is set at approximately 4.5 bar, and/or the angle between the blasting nozzle and the adhesive surface for cleaning is set at approximately 85°, with regard to claim 40.

WO’707 further teaches the distance between the dry-ice nozzle and the component to be cleaned, i.e., between the nozzle mouth and the surface of the component which is to be cleaned, may be between 1 mm and 30 mm during jet exposure. In this case, the jet exposure angle of the nozzle relative to the component surface can be expediently selected according to requirements (para. 11). The dry-ice nozzle may be designed to be adjustable in its nozzle contour and/or in its orientation, e.g., to permit adaptation to different outer contours of the component to be cleaned, to be able to be directed at the component to be cleaned in different orientations (e.g., different cleaning angles), and/or to be able to emit the dry ice from the dry-ice nozzle with different jet configurations (e.g., different jet divergence angles, different jet widths, etc.). For this purpose, the cleaning system may comprise corresponding setting mechanisms which are operatively connected with the dry-ice nozzle (para. 22). a robot is provided that guides the component to be cleaned and that may be configured such , a spacing of a blasting nozzle from the adhesive surface, an angle between the blasting nozzle and the adhesive surface and the speed for moving the blasting nozzle relative to the adhesive surface for cleaning should be controlled and selected for performing an efficient cleaning process designed for the specific object needing to be cleaned. GB’102 further teaches that the metal surfaces are subjected to bombardment with ice, or dry ice (solid carbon dioxide), particles in various fluid media at high pressure, thereby cleaning or scuffing the metal substrates as a preliminary to the application of a first or subsequent coat of paint (page 1 col 2 line 90-page 2 col 1 line 10), therefore the pressure for accelerating the solid carbon dioxide and as a results the mass flow of the solid carbon dioxide propelled by the pressurized fluid should be selected and controlled to achieve an efficient cleaning process designed for the specific object needing to be cleaned.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified method of GB’102 to include the specific values of a spacing of a blasting nozzle from the adhesive surface, an angle between the blasting nozzle and the adhesive surface and the speed for moving the blasting nozzle relative to the adhesive surface for cleaning, a pressure for accelerating the solid carbon dioxide and mass flow of the solid carbon dioxide recited in claims 33-40 .

Response to Amendment
	Applicant’s amendments to independent claim 21 to include subject matter regarding measuring a holding force has changed the scope of claim 21, and as a result, the 102 rejection of claim 21 as stated in the final office action mailed 8-14-20 is withdrawn. Upon further consideration, a new ground(s) of rejection is made under 103 as obvious over GB’102 in view of US’310 which includes both the rejection of claim 21 as stated in the final office action mailed 8-14 and additional discussion regarding the teachings of US’310 relating to the features added to claim 21.

Response to Arguments
	
Applicants arguments with regard to the teachings of GB’102 and the added subject matter to claim 21 has been considered but are moot due to the references not being relied on for teaching the additional feature.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ERIN F BERGNER/Examiner, Art Unit 1713